Exhibit 10.24

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 6,
2007, is by and between DIGITAL ANGEL CORPORATION, a Delaware corporation (the
“Company”), and each of the entities whose names appear on the signature pages
hereof.  Such entities are each referred to herein as an “Investor” and,
collectively, as the “Investors”.

The Company has agreed, on the terms and subject to the conditions set forth in
the Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), to issue and sell to each Investor named therein (A) one
or more 10.25% Senior Secured Debentures in the form attached to the Securities
Purchase Agreement (each, a “Debenture” and, collectively, the “Debentures”) and
(B) a Warrant in the form attached to the Securities Purchase Agreement (each, a
“Warrant” and, collectively, the “Warrants”).

Upon the satisfaction or waiver of certain conditions, the Company is permitted
to pay the principal and interest on the Debentures in shares (the “Stock Option
Shares”) of its common stock, par value $0.005 per share (the “Common Stock”). 
The Warrants are exercisable into shares of Common Stock (the “Warrant Shares”)
in accordance with their terms.

In order to induce each Investor to enter into the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended (the “Securities Act”), and under
applicable state securities laws.

In consideration of each Investor entering into the Securities Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.             DEFINITIONS.

For purposes of this Agreement, the following terms shall have the meanings
specified:

“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.

“Filing Deadline” means the forty-fifth (45th) calendar day following the
Closing Date.

“Holder” means any person owning or having the right to acquire, under the
Debentures or through exercise of the Warrants or otherwise, Registrable
Securities, including initially each Investor and thereafter any permitted
assignee thereof.

“Registrable Securities” means the Stock Option Shares, the Warrant Shares and
any other shares of Common Stock (or other securities) issued or issuable
pursuant to the terms of the Debentures or the Warrants, and any shares of
capital stock issued or issuable from


--------------------------------------------------------------------------------


time to time (with any adjustments) in replacement of, in exchange for or
otherwise in respect of the Stock Option Shares and the Warrant Shares.

“Registration Deadline” means the ninetieth (90th) calendar day following the
Closing Date; provided, however, that if the Commission reviews and has written
comments to the filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, the Registration Deadline
shall mean the one hundred thirty fifth (135th) calendar day following the
Closing Date.

“Registration Period” has the meaning set forth in Section 2(b) of this
Agreement.

“Registration Statement” means a registration statement or statements prepared
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act (“Rule 415”) or any successor rule providing for the offering of
securities on a continuous or delayed basis.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Securities Purchase Agreement.

All definitions contained in this Agreement are equally applicable to the
singular and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import contained in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.

2.             REGISTRATION.

(a)           Filing of Registration Statement.  On or before the Filing
Deadline, the Company shall prepare and file with the Commission a Registration
Statement on Form S-3 as a “shelf” registration statement under Rule 415
covering the resale of a number of shares of Registrable Securities equal to two
hundred percent (200%) of the sum of (i) the number of Stock Option Shares that
would be issuable if the Debentures were then repaid in full in Stock Option
Shares (and not in cash) plus (ii) the number of Warrant Shares that would be
issuable if the Warrants were then exercised in full; in each such case, without
regard to any limitation or restriction on (x) the issuance of such Registrable
Securities or (y) the exercise of any Warrants.  Such Registration Statement
shall state, to the extent permitted by Rule 416 under the Securities Act, that
it also covers such indeterminate number of additional shares of Common Stock as
may become issuable upon the repayment of the Debentures and exercise of the
Warrants in order to prevent dilution resulting from stock splits, stock
dividends or similar events.

(b)           Effectiveness.  The Company shall use its best efforts to cause
the Registration Statement to become effective as soon as practicable following
the filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement, and shall submit to the
Commission, within two (2) Business Days after the Company learns that no review
of such Registration Statement will be made by the staff of the Commission or
that the staff of the Commission has no further comments on such Registration
Statement, as the case may be, a request

2


--------------------------------------------------------------------------------


for acceleration of the effectiveness of such Registration Statement to a time
and date not later than two (2) Business Days after the submission of such
request. The Company will maintain the effectiveness of each Registration
Statement filed pursuant to this Agreement until the earlier to occur of (i) the
date on which all of the Registrable Securities eligible for resale thereunder
have been publicly sold pursuant to the Registration Statement or Rule 144, and
(ii) the date on which all of the Registrable Securities remaining to be sold
under such Registration Statement (in the reasonable opinion of counsel to the
Company) may be immediately sold to the public under Rule 144(k) under the
Securities Act (“Rule 144(k)”) or any successor provision (the period beginning
on the Registration Deadline and ending on the earliest to occur of clause (i)
or (ii) above being referred to herein as the “Registration Period”) or until
such later date as the Company shall determine.

(c)           Registration Default.  If (i) the Registration Statement is not
filed on or before the Filing Deadline or declared effective by the Commission
on or before the Registration Deadline, (ii) after a Registration Statement has
been declared effective by the Commission, sales of Registrable Securities
(other than such Registrable Securities as are then freely saleable pursuant to
Rule 144(k)) cannot be made by a Holder under a Registration Statement for any
reason not within the exclusive control of such Holder or (iii) an amendment or
supplement to a Registration Statement, or a new registration statement,
required to be filed pursuant to the terms of Section 3(j), is not filed on or
before the date required thereby (each of the foregoing clauses (i), (ii) and
(iii) being referred to herein as a “Registration Default”), the Company shall,
no later than two (2) Business Days after the date on which such Registration
Default occurs, make a cash payment to each Holder equal to such Holder’s pro
rata share (based on the number of Registrable Securities then held by or
issuable to such Holder as compared to the number of Registrable Securities then
held by or issuable to all Holders; in each case, without regard to any
limitation or restriction on (x) the issuance of such Registrable Securities or
(y) the exercise of any Warrants) of one percent (1%) of the aggregate Purchase
Price paid by all Holders (such amount, the “Registration Default Payment
Amount”).  In addition to the foregoing payment, the Company shall, for each
calendar month in which a Registration Default occurred and/or existed, make an
additional cash payment to each Holder equal to such Holder’s pro rata share of
the Registration Default Payment Amount (pro rated for partial months), and the
payment for each such calendar month shall be due on the last day of such
calendar month; provided, however, that if the applicable Registration Default
is cured prior to the end of a calendar month, then the cash payment for such
month shall be made no later than two (2) Business Days after the date on which
such Registration Default was cured.  Notwithstanding the foregoing, the total
amount of liquidated damages payable by the Company pursuant to this Section
2(c) shall be capped at an aggregate amount of nine percent (9%) of the
aggregate Purchase Price paid by all Holders.  Any such payment shall be in
addition to any other remedies available to each Holder at law or in equity,
whether pursuant to the terms hereof, under any of the other Transaction
Documents or otherwise.

(d)           Allocation of Registered Shares. The initial number of Stock
Option Shares and Warrant Shares included in any Registration Statement and each
increase in the number thereof included therein shall be allocated pro rata
among the Holders based on the number of Registrable Securities then held by or
issuable to such Holder as compared to the number of Registrable Securities then
held by or issuable to all Holders (in each case, without regard to any
limitation or restriction on (x) the issuance of such Registrable Securities or
(y) the exercise of any Warrants).  In

3


--------------------------------------------------------------------------------


the event that a Holder sells or otherwise transfers any of such Holder’s
Registrable Securities, each transferee shall be allocated the portion of the
then remaining number of Registrable Securities included in such Registration
Statement and allocable to such Holder.

(e)           Registration of Other Securities.  During the period beginning on
the date hereof and ending on the Effective Date, the Company shall refrain from
filing any registration statement (other than (i) a Registration Statement filed
hereunder or that otherwise includes the Registrable Securities or (ii) a
registration statement on Form S-8 with respect to stock option plans and
agreements and stock plans currently in effect and disclosed in the Securities
Purchase Agreement or the schedules thereto).  In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement filed by the Company on behalf of the Holders pursuant to the terms
hereof.

3.             OBLIGATIONS OF THE COMPANY.

In addition to performing its obligations hereunder, including, without
limitation, those pursuant to Section 2 above, the Company shall, with respect
to each Registration Statement:

(a)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act or to maintain the effectiveness of such
Registration Statement during the Registration Period, or as may be reasonably
requested by a Holder in order to incorporate information concerning such Holder
or such Holder’s intended method of distribution;

(b)           as soon as practicable following the Closing, take all steps
necessary and otherwise use its best efforts to secure the listing on the
Principal Market of all Registrable Securities issuable under the Debentures and
upon exercise of the Warrants, and at any Holder’s request, provide such Holder
with reasonable evidence thereof;

(c)           so long as a Registration Statement is effective covering the
resale of the applicable Registrable Securities owned by a Holder, furnish to
each Holder such number of copies of the prospectus included in such
Registration Statement, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as such Holder
may reasonably request in order to facilitate the disposition of such Holder’s
Registrable Securities;

(d)           use commercially reasonable efforts to register or qualify the
Registrable Securities under the securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested from
time to time by a Holder, and do any and all other acts or things which may
reasonably be necessary or advisable to enable such Holder to consummate the
public sale or other disposition of the Registrable Securities in such
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such jurisdiction;

(e)           notify each Holder immediately after becoming aware of the
occurrence of any event (but shall not, without the prior written consent of
such Holder, disclose to such Holder any facts or circumstances constituting
material non-public information) as a result of which the prospectus

4


--------------------------------------------------------------------------------


included in such Registration Statement, as then in effect, contains an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and as promptly as
practicable prepare and file with the Commission and furnish to each Holder a
reasonable number of copies of a supplement or an amendment to such prospectus
as may be necessary so that such prospectus does not contain an untrue statement
of material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;

(f)            use commercially reasonable efforts to prevent the issuance of
any stop order or other order suspending the effectiveness of such Registration
Statement and, if such an order is issued, to use commercially reasonable
efforts to obtain the withdrawal thereof at the earliest possible time and to
notify each Holder in writing of the issuance of such order and the resolution
thereof;

(g)           furnish to each Holder, on the date that such Registration
Statement, or any successor registration statement, becomes effective, a letter,
dated such date, signed by outside counsel to the Company and addressed to such
Holder, confirming such effectiveness and, to the knowledge of  such counsel,
the absence of any stop order;

(h)           [Reserved]

(i)            permit counsel for each Holder to review such Registration
Statement and all amendments and supplements thereto, and any comments made by
the staff of the Commission and the Company’s responses thereto, within three
Business Days prior to the filing thereof with the Commission (or, in the case
of comments made by the staff of the Commission, within a reasonable period of
time following the receipt thereof by the Company); and

(j)            in the event that, at any time, the number of shares available
under the Registration Statement is insufficient to cover one hundred and
twenty-five percent (125%) of the Registrable Securities issued or issuable to
the Holders under the Debentures and the Warrants (such number to be determined
(x) using 92% of the VWAP or the Exercise Price, as applicable, in effect at
such time and (y) without regard to any limitation or restriction on (1) the
issuance of such Registrable Securities or (2) the exercise of any Warrants) the
Company shall promptly amend such Registration Statement or file a new
registration statement, in any event as soon as practicable, but not later than
the tenth (10th) day following notice from a Holder of the occurrence of such
event, so that such Registration Statement or such new registration statement,
or both, covers no less than two hundred percent (200%) of the Registrable
Securities issued or issuable to the Holders under the Debentures and the
Warrants (such number to be determined (x) using 92% of the VWAP or the Exercise
Price, as applicable, in effect at such time and (y) without regard to any
limitation or restriction on (1) the issuance of such Registrable Securities or
(2) the exercise of any Warrants).  The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. Any Registration Statement
filed pursuant to this Section 3(j) shall state that, to the extent permitted by
Rule 416 under the Securities Act, such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
under the Debentures and the Warrants in order to prevent dilution resulting
from stock splits, stock dividends or similar events. Unless and until such
amendment or

5


--------------------------------------------------------------------------------


new Registration Statement becomes effective, each Holder shall have the rights
described in Section 2(c) of this Agreement.

4.             OBLIGATIONS OF EACH HOLDER.

In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:

(a)  within three (3) Business Days after receipt of written request from the
Company, furnish to the Company in writing such information regarding itself and
the intended method of disposition of such Registrable Securities as the Company
shall reasonably request in order to effect the registration thereof;

(b)  upon receipt of any notice from the Company of the happening of any event
of the kind described in Sections 3(e) or 3(f) of this Agreement, immediately
discontinue any sale or other disposition of such Registrable Securities
pursuant to such Registration Statement until the filing of an amendment or
supplement as described in such Section 3(e) or withdrawal of the stop order
referred to in such Section 3(f), and use commercially reasonable efforts to
maintain the confidentiality of such notice and its contents;

(c)  to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;

(d)  promptly notify the Company when it has sold all of the Registrable
Securities beneficially owned by it; and

(e)  notify the Company in the event that any information supplied by such
Holder in writing for inclusion in such Registration Statement or related
prospectus contains an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary to make such
information not misleading in light of the circumstances then existing; and
immediately discontinue any sale or other disposition of such Registrable
Securities pursuant to such Registration Statement until the filing of an
amendment or supplement to such prospectus as may be necessary so that such
prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

5.             INDEMNIFICATION.

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

(a)           the Company shall indemnify and hold harmless each Holder, the
officers, directors, employees, agents and representatives of such Holder, and
each person, if any, who controls such Holder within the meaning of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), against any losses, claims, damages, liabilities or reasonable
out-of-pocket expenses (whether joint or several) (collectively, including
reasonable legal expenses or other expenses reasonably incurred in connection
with investigating or defending same, “Losses”),

6


--------------------------------------------------------------------------------


insofar as any such Losses arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in such
Registration Statement under which such Registrable Securities were registered,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, or (ii) the omission or alleged omission
to state therein a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Subject to the provisions of Section 5(c) of this
Agreement, the Company will reimburse such Holder, and each such officer,
director, employee, agent, representative or controlling person, for any
reasonable legal expenses or other out-of-pocket expenses (promptly as such
expenses are incurred) by any such entity or person in connection with
investigating or defending any Loss; provided, however, that the foregoing
indemnity shall not apply to amounts paid in settlement of any Loss if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be obligated to indemnify
any person for any Loss to the extent that such Loss arises out of or is based
upon (i) any omission to state a material fact required to be stated therein or
necessary to make statements therein not misleading that conforms in all
material respects to written information furnished by such person expressly for
use in such Registration Statement or (ii) a failure of such person to deliver
or cause to be delivered the final prospectus contained in the Registration
Statement and made available by the Company, if such delivery is required by
applicable law.

(b)           each Holder who is named in such Registration Statement as a
selling shareholder, acting severally and not jointly, shall indemnify and hold
harmless the Company, the officers, directors, employees, agents and
representatives of the Company, and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any Losses to the extent (and only to the extent) that any such Losses arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact stated therein or any omission to state a material fact required
to be stated therein or necessary to make statements therein not misleading that
conforms in all material respects to written information furnished by such
person expressly for use in such Registration Statement.  Subject to the
provisions of Section 5(c) of this Agreement, such Holder will reimburse any
reasonable legal or other expenses (promptly as such expenses are incurred) by
the Company and any such officer, director, employee, agent, representative, or
controlling person, in connection with investigating or defending any such Loss;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any such Loss if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided, further, that, in no event shall any indemnity under this Section 5(b)
exceed the amount of the net proceeds resulting from the sale of Registrable
Securities by such Holder under such Registration Statement.

(c)           Promptly after receipt by an indemnified party under this Section
5 of notice of the commencement of any action or proceeding (including any
governmental action or proceeding), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 5, promptly deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in and to assume the defense thereof with counsel selected by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the reasonably incurred fees and expenses of such counsel to be

7


--------------------------------------------------------------------------------


paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such action or proceeding.  The failure by an
indemnified party to notify the indemnifying party within a reasonable time
following the commencement of any action or proceeding of which the indemnified
party is aware, to the extent materially prejudicial to such indemnifying
party’s ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5 with respect to such
action or proceeding, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 5 or with respect to any
other action or proceeding.

(d)           In the event that the indemnity provided in Sections 5(a) or 5(b)
is unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder (or its
respective officers, directors, employees, agents, representatives or
controlling persons), may be subject in such proportion as is appropriate to
reflect the relative fault of the Company and such Holder in connection with the
statements or omissions which resulted in such Losses; provided, however, that
in no case shall such Holder be responsible for any amount in excess of the net
proceeds resulting from the sale of Registrable Securities under the
Registration Statement.  Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder.  The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above.  Notwithstanding the provisions of
this Section 5(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.  For purposes of this Section 5, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 5(d).

(e)           The obligations of the Company and each Holder under this
Section 5 shall survive the repayment of the Debentures and exercise of the
Warrants in full, the completion of any offering or sale of Registrable
Securities pursuant to a Registration Statement under this Agreement, or
otherwise.

6.             REPORTS.

With a view to making available to each Holder the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit
such Holder to sell securities of the Company to the public without
registration, the Company agrees to:

8


--------------------------------------------------------------------------------


(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;

(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

(c)           furnish to such Holder, so long as such Holder owns any
Registrable Securities, promptly upon written request (i) a written statement by
the Company, if true, that it has complied with the reporting requirements of
Rule 144 and the Exchange Act, (ii) to the extent not publicly available through
the Commission’s EDGAR database, a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company with the Commission, and (iii) such other information as may be
reasonably requested by such Holder in connection with such Holder’s compliance
with any rule or regulation of the Commission which permits the selling of any
such securities without registration.

7.             MISCELLANEOUS.

(a)           Expenses of Registration.  Except as otherwise provided in the
Securities Purchase Agreement, all reasonable expenses, other than underwriting
discounts and commissions and fees and expenses of counsel and other advisors to
each Holder, incurred in connection with the registrations, filings or
qualifications described herein, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, the
fees and disbursements of counsel for the Company, and the fees and
disbursements incurred in connection with the letter described in Section 3(g)
of this Agreement, shall be borne by the Company.

(b)           Amendment; Waiver.  Except as expressly provided herein, neither
this Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of at least
two-thirds (2/3) of the Registrable Securities then held by or issuable to all
Holders (without regard to any limitation or restriction on (i) the issuance of
such Registrable Securities or (ii) the exercise of any Warrants).  Any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

(c)           Notices.  Any notice, demand or request required or permitted to
be given by the Company or a Holder pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day and (ii) on the next Business Day after
timely delivery to a reputable overnight courier, addressed as follows:

If to the Company:

 

 

 

 

 

Digital Angel Corporation

 

 

Suite 201

 

 

1690 South Congress

 

 

Delray Beach, Florida  33483

 

 

Attn:   Kevin McGrath

 

9


--------------------------------------------------------------------------------


 

Tel:

(561) 276-0477

 

 

Fax:

(561) 805-8001

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Winthrop & Weinstine, P.A.

 

 

Suite 3500

 

 

225 South 6th Street

 

 

Minneapolis, Minnesota 55402

 

 

Attn:

Philip T. Colton

 

 

Tel:

(612) 604-6729

 

 

Fax:

(612) 604-6929

 

 

and if to a Holder, to such address for such party as shall appear on the
signature page of the Securities Purchase Agreement executed by such party, or
as shall be designated by such party in writing to the other parties hereto in
accordance this Section 7(c).

(d)           Assignment.  Upon the transfer of any Debenture, Warrant or
Registrable Securities by a Holder, the rights of such Holder hereunder with
respect to such securities so transferred shall be assigned automatically to the
transferee thereof, and such transferee shall thereupon be deemed to be a
“Holder” for purposes of this Agreement, as long as: (i) the Company is, within
a reasonable period of time following such transfer, furnished with written
notice of the name and address of such transferee, (ii) the transferee agrees in
writing with the Company to be bound by all of the provisions hereof, and (iii)
such transfer is made in accordance with the applicable law and the requirements
of the Securities Purchase Agreement, the Debentures or the Warrants, as
applicable.

(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed one and the same instrument.  This Agreement, once executed by a party,
may be delivered to any other party hereto by facsimile transmission.

(f)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.

(g)           Holder of Record.  A person is deemed to be a Holder whenever such
person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.

(h)           Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof, superseding all prior agreements and
understandings, whether written or oral, between or among the parties hereto.

10


--------------------------------------------------------------------------------


(i)            Headings.  The headings in this Agreement are for convenience
only and are not to be considered in construing or interpreting this Agreement.

(j)            Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

[Signature Page to Follow]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.

DIGITAL ANGEL CORPORATION

 

 

 

 

 

By:

 

/s/ Kevin N. McGrath

 

 

 

Name: Kevin N. McGrath

 

 

 

Title:   President and Chief Executive Officer

 

 

 

 

IMPERIUM MASTER FUND, LTD.

 

 

 

 

 

By:

 

Imperium Advisers, LLC

 

 

 

By:

 

/s/ Maurice Hryshko

 

 

 

 

Name: Maurice Hryshko

 

 

 

 

Title:   Counsel

 

 

12


--------------------------------------------------------------------------------